Title: To George Washington from Martin-Louis Du Périer, 8 June 1790
From: Du Périer, Martin-Louis
To: Washington, George

 
at Marebaroux near the Cape. Island of St Domingo 
Sir,8 June 1790. 
The Marechal de Castries, then minister of marine, and Monsr de Vergennes minister of foreign affairs, have vainly solicited in 1786, from Congress, the payment of a sum of more than three hundred thousand livres due to me, in capital, since 1779 with interest on that sum to this day—for sugars coming from my habitation in St Domingo, which were laden on board the Ship the Jonathat of Marseilles, which was forced by our enemies and a tempest to put into New London—where this Ship having been condemned, and my sugars, sold and paid for in paper money, have been deposited in the Chancery in Boston, to wait the payment of Congress—and notwithstanding the demands made to this day by our charges des affaires, it has not been possible to obtain any thing.
Permit, Sir, that, on this occasion, I ask of your Excellency the justice that is due to me. I am father of four children, and never has a debt been more sacred than this of mine. it came (issued) from my revenue, charged (laden) at the time of a war which had been brought upon us by the United States, on whose coast (or with whom) the Ship, which carried it, took refuge, as in the port of our true allies; and for the freight of which I have been obliged to pay a considerable sum to the Owner of the said ship—without being able to recur to the Insurers, which would have been the case if the English had captured her, and which I have not been able to recover of them, my sugars having been sold at Boston, and having touched the amount in paper money—it would be therefore doubly distressing for me if I could not recover the amount in some way or other, and this is absolutely at the will of the minister of the finances of the United States, and which is at this day the more sacred as it forms a sacred part of the patrimony of my Children. and I will take on this subject the  which your Excellency shall judge. I have the honor to be, with respect, Sir, your most obedt and most humble Servant

The Baron of PerinColonel Commandant of infantryGovernor of St John de Luz

